MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                           Sep 08 2020, 8:36 am
court except for the purpose of establishing
                                                                                        CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
estoppel, or the law of the case.                                                        and Tax Court




APPELLANT PRO SE
Jena Anderson
Bloomington, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jena M. Anderson,                                         September 8, 2020
Appellant,                                                Court of Appeals Case No.
                                                          19A-JP-3099
        v.                                                Appeal from the Monroe Circuit
                                                          Court
Derick A. Willis,                                         The Honorable Catherine Berg
Appellee.                                                 Stafford, Judge
                                                          The Honorable Stephen R. Galvin,
                                                          Judge
                                                          The Honorable Bret D. Raper,
                                                          Commissioner
                                                          Trial Court Cause Nos.
                                                          53C04-0911-DR-773
                                                          53C07-1405-JP-299



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-JP-3099 | September 8, 2020               Page 1 of 8
                                          Statement of the Case
[1]   Jena Anderson (“Mother”), pro se, appeals the trial court’s grant of a petition to

      permanently modify custody over her minor children filed by Derick Willis

      (“Father”) and the denial of her counter-petition to have her minor children

      returned to her care. However, Mother makes no cogent argument and has

      failed to provide any citation to relevant case law. Accordingly, Mother has not

      met her burden on appeal to demonstrate that the trial court erred, and we

      affirm the trial court’s order.


                                    Facts and Procedural History
[2]   Mother and Father have two children together: D.W., born August 4, 2008,

      and M.W., born March 24, 2014 (collectively, the “Children”). Following their

      births, Mother was the custodial parent of the Children. 1 But on December 14,

      2018, Father filed an emergency petition for modification of custody in which

      he alleged that the Children were not safe with Mother because she “had

      substance abuse issues.” Tr. Vol. 4 at 5. The court held a hearing on Father’s

      petition on January 15, 2019. Following a hearing during which Mother

      admitted that she had “an issue” with heroin, the court entered a provisional

      order granting Father custody of the Children. Tr. Vol. 2 at 25.


[3]   Thereafter, Father filed a petition to permanently modify custody over the

      Children. In response, Mother filed a counter-petition to have the Children



      1
          The record does not indicate whether Mother and Father ever lived together.


      Court of Appeals of Indiana | Memorandum Decision 19A-JP-3099 | September 8, 2020   Page 2 of 8
returned to her care. 2 Following a hearing, the court entered findings of fact

and conclusions thereon as follows:


          2. On December 14, 2018[,] Father filed for an emergency
          custody hearing based on Mother’s substance abuse issues.
          Mother had been recently charged with Possession of
          Methamphetamine[] (53C05-1809-F6-001012).


          3. A hearing was conducted on January 15, 2019, and as a result
          this court issued a Provisional Order awarding Father primary
          physical custody of the [C]hildren, with the matter to be reviewed
          on March 29, 2019. During this hearing the court found
          testimony from the Maternal Grandmother to be compelling
          when she suggested the [C]hildren should at least temporarily
          remain under Father’s custody as Mother was unstable.


          4. A custody review hearing was conducted on March 29, 2019,
          and the court determined that Father should continue to
          maintain provisional custody of the parties’ minor children as
          Mother’s felony case was still pending. A subsequent review
          hearing was scheduled for June 28, 2018.


          5. On or about May 23, 2019[,] the State of Indiana (Monroe
          County) filed additional criminal charges against Mother under
          Cause No. 53C05-1905-FS-000569 for the alleged offenses of
          Robbery (Level 5 Felony) and Possession of Methamphetamine
          (Level 6 Felony). Mother was arrested and booked into the
          Monroe County Jail on these charges.


          6. On or about May 30, 2019[,] Mother was released from the
          Monroe County Jail on her own recognizance on the condition



2
    Mother has not provided a copy of any of the custody petitions in her appendix on appeal.


Court of Appeals of Indiana | Memorandum Decision 19A-JP-3099 | September 8, 2020               Page 3 of 8
        that she report to Monroe County Community Corrections
        and[/]or be subject to random drug screens.


        7. On or about June 18, 2019[,] a criminal arrest warrant was
        issued for Mother for an alleged violation of the terms and
        conditions of her pre-trial release. Mother was arrested and
        booked into the Monroe County Jail on or about June 21, 2019.
        Mother was subsequently released on or about June 25, 2019[,]
        subject to case management with Day Reporting.


        8. On June 28, 2019[,] Mother filed a Verified Petition for
        Modification of Child Custody. In her petition Mother requested
        that the matter be heard as soon as possible, alleging the Father
        was possibly abusing prescription medication. Mother further
        asserted that Father was thwarting her contact with the
        [C]hildren.


        9. On or about July 3, 2019[,] a First Amended Notice of Non-
        Compliance and Violation of Pre-Trial Supervision against
        Mother was filed by the Monroe County Probation Department,
        and an arrest warrant was issued.


        10. Sometime in early August 2019, Mother relocated to
        Houston, Texas. Mother may have notified the criminal court of
        her relocation, but she did not advise this court of the same.


        11. On or about Friday, September 20, 2019[,] Father permitted
        the Maternal Grandmother to take the two (2) boys to a soccer
        game on the following Saturday morning (9/21). Mother drove
        to Bloomington, Indiana from Houston, Texas, arriving in
        Bloomington on September 21, 2019. Mother visited with the
        two (2) boys at the Maternal Grandmother’s residence, and she
        told the Maternal Grandmother she was as going to take the
        [C]hildren to breakfast.


Court of Appeals of Indiana | Memorandum Decision 19A-JP-3099 | September 8, 2020   Page 4 of 8
        12. Mother then drove the [C]hildren from Indiana to reside
        with her in Texas without consent from Father, the Maternal
        Grandmother, and/or this court. Mother subsequently returned
        the [C]hildren back to Father, and her parenting time remained
        suspended pending further hearing. Mother was permitted to
        spend time with the [C]hildren following the hearing on
        November 19, 2019.


        13. Mother continues to reside in Houston, Texas, which she
        claims is a better environment for her to address
        addiction/sobriety issues. Mother resides with her sister and her
        sister’s four children. Mother’s criminal matters are not yet
        resolved, although Mother is confident that she will not be
        serving any prison time.


        14. Mother has been attending a treatment program at Phoenix
        House since August 2019. Mother has routinely provided
        “clean” UDS screens, and the staff at Phoenix House report that
        Mother exhibits a positive attitude and that Mother is motivated
        in her recovery.


        15. Mother is presently employed at “The Crab” restaurant in
        Houston.


        16. The [C]hildren are presently enrolled in Summit School
        (MCCSC) and are passing. There have been some minor
        attendance and behavioral issues, especially with the younger
        Child.


        17. Father described a “typical” day with the [C]hildren, which
        includes work on homework, playtime, and meal time. The
        [C]hildren enjoy parks, travel, video games, and sleepovers while
        with Father. Father has a three bedroom trailer and he is
        attempting to receive government assistance with housing.
        Father is also pursuing obtaining commercial driver’s license.

Court of Appeals of Indiana | Memorandum Decision 19A-JP-3099 | September 8, 2020   Page 5 of 8
        18. Father has pending criminal matters (child support related as
        to another child), but Father has been complying with his child
        support program, and there is no imminent concern that he will
        be incarcerated. Father otherwise provides a safe and stable
        residence for the [C]hildren.


        19. DCS investigator Brian Barber testified that DCS recently
        received an abuse neglect allegation as to Father on or about
        October l, 2019. An investigation ensued, and the allegation was
        ultimately unsubstantiated. Father did decline a UDS at the
        urging of his girlfriend. Father concedes that he has used
        marijuana.


        20. The court spoke with the oldest child, [D.W.,] during a
        private in camera interview. [D.W.] generally reported that things
        are going well at Father’s residence, and he would prefer to stay
        with Father. [D.W.] advised that he did not know what his
        younger brother’s wishes were.


                                               * * *


        23. In the present case the court concludes that Father should
        maintain primary physical custody of the [C]hildren. He has
        provided a safe and stable residence for the [Children] and they
        have generally thrived under his care. Mother has made great
        strides in her recovery, and she is to be commended, but her
        criminal cases are not yet resolved and she continues to address
        her own addiction issues.


Appellant’s App. Vol. 2 at 40-43 (some emphases removed). Accordingly, the

trial court granted Father’s motion to permanently modify custody and denied

Mother’s counter-petition to have the Children returned to her care. This

appeal ensued.

Court of Appeals of Indiana | Memorandum Decision 19A-JP-3099 | September 8, 2020   Page 6 of 8
                                     Discussion and Decision
[4]   Mother appeals the trial court’s grant of Father’s petition to permanently

      modify custody over the Children and the denial of her petition to have the

      Children returned to her care. We first note that Father has not filed an

      appellee’s brief. Where the appellee fails to file a brief on appeal, we may, in

      our discretion, reverse the trial court’s decision if the appellant makes a prima

      facie showing of reversible error. McGill v. McGill, 801 N.E.2d 1249, 1251 (Ind.

      Ct. App. 2004). In this context, prima facie error is defined as error “at first

      sight, on first appearance, or on the face of it.” Orlich v. Orlich, 859 N.E.2d 671,

      673 (Ind. Ct. App. 2006).


[5]   We also note that Mother is proceeding pro se. “It is well settled that pro se

      litigants are held to the same legal standards as licensed attorneys. This means

      that pro se litigants are bound to follow the established rules of procedure and

      must be prepared to accept the consequences of their failure to do so.” Basic v.

      Amouri, 58 N.E.3d 980, 983-84 (Ind. Ct. App. 2016) (internal citation omitted).


[6]   The Indiana Appellate Rules require an appellant to include in her brief an

      argument section that “contain[s] the contentions of the appellant on the issues

      presented, supported by cogent reasoning. Each contention must be supported

      by citation to the authorities, statutes, and the Appendix or parts of the Record

      on Appeal relied on[.]” Ind. Appellate Rule 46(A)(8)(a). This is because

      cogent argument supported by adequate citation to authority “promotes

      impartiality in the appellate tribunal. A court which must search the record and


      Court of Appeals of Indiana | Memorandum Decision 19A-JP-3099 | September 8, 2020   Page 7 of 8
      make up its own arguments because a party has not adequately presented them

      runs the risk of becoming an advocate rather than an adjudicator.” Young v.

      Butts, 685 N.E.2d 147, 151 (Ind. Ct. App. 1997). We will not address

      arguments so poorly developed or expressed that they cannot be understood.

      Basic, 58 N.E.3d at 984 (quotation marks omitted).


[7]   Here, Mother’s brief on appeal wholly fails to comply with Indiana Appellate

      Rule 46(A)(8)(a). Mother has not supported her contentions by cogent

      reasoning, and she does not cite any case law or other legal authority to support

      her assertions. And Mother has failed to state our standard of review as

      required by Indiana Appellate Rule 46(A)(8)(b).


[8]   Nevertheless, we have read and considered Mother’s arguments on appeal. We

      conclude that, even if Mother had complied with the Rules of Appellate

      Procedure, her arguments amount to a request for this Court to reweigh the

      evidence, which we cannot do. See Steele-Giri v. Steele, 51 N.E.3d 199, 124 (Ind.

      2016). Thus, Mother has failed to meet her burden on appeal to demonstrate

      that the trial court erred, and we affirm the trial court’s order.


[9]   Affirmed.


      Bradford, C.J., and Mathias, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-JP-3099 | September 8, 2020   Page 8 of 8